275 So. 2d 732 (1973)
In re William A. WALKER
v.
STATE.
Ex parte STATE of Alabama ex rel. ATTORNEY GENERAL.
SC 310.
Supreme Court of Alabama.
April 5, 1973.
William J. Baxley, Atty. Gen., and Richard F. Calhoun, Asst. Atty. Gen., for the State.
No brief for respondent.
McCALL, Justice.
Petition of the State by its Attorney General for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Walker v. State, 49 Ala.App. 741, 275 So. 2d 724.
Writ denied.
HEFLIN, C. J., and COLEMAN, BLOODWORTH and JONES, JJ., concur.